Title: To Thomas Jefferson from Thomas Paine, spring 1788(?)
From: Paine, Thomas
To: Jefferson, Thomas


          After I got home, being alone and wanting amusement I sat down to explain to myself (for there is such a thing) my Ideas of natural and civil rights and the distinction between them. I send them to you to see how nearly we agree.
          Suppose 20 persons, strangers to each other, to meet in a Country not before inhabited. Each would be a sovereign in his own natural right. His will would be his Law, but his power, in many cases, inadequate to his right, and the consequence would be that each might be exposed, not only to each other, but to the other nineteen.
          
          It would then occur to them that their condition would be much improved, if a way could be devised to exchange that quantity of danger into so much protection, so that each individual should possess the strength of the whole number.
          As all their rights, in the first case, are natural rights, and the exercise of those rights supported only by their own natural individual power, they would begin by distinguishing between these rights they could individually exercise fully and perfectly and those they could not.
          Of the first kind are the rights of thinking, speaking, forming and giving opinions, and perhaps all those which can be fully exercised by the individual without the aid of exterior assistance, or in other words, rights of personal competency. Of the second kind are those of personal protection of acquiring and possessing property, in the exercise of which the individual natural power is less than the natural right.
          Having drawn this line they agree to retain individually the first Class of Rights or those of personal Competency; and to detach from their personal possession the second Class, or those of defective power and to accept in lieu thereof a right to the whole power produced by a condensation of all the parts. These I conceive to be civil rights or rights of Compact, and are distinguishable from Natural rights, because in the one we act wholly in our own person, in the other we agree not to do so, but act under the guarantee of society.
          It therefore follows that the more of those imperfect natural rights, or rights of imperfect power we give up and thus exchange the more security we possess, and as the word liberty is often mistakenly put for security Mr. Wilson has confused his Argument by confounding the terms.
          But it does not follow that the more natural rights of every kind we resign the more security we possess, because if we resign those of the first class we may suffer much by the exchange, for where the right and the power are equal with each other in the individual naturally they ought to rest there.
          Mr. Wilson must have some allusion to this distinction or his position would be subject to the inference you draw from it.
          I consider the individual sovereignty of the states retained under the Act of Confederation to be of the second class of rights. It becomes dangerous because it is defective in the power necessary to support it. It answers the pride and purpose of a few Men in each State, but the State collectively is injured by it.
         